Title: To James Madison from John Morton, 9 January 1802 (Abstract)
From: Morton, John
To: Madison, James


9 January 1802, Havana. Introduces Charleston merchant William Cooke, “who was noticed in my Communication of the 11th. ulto. as having been a great & innocent sufferer … from an unwarranted, violent, & cruel exercise of power by the Intendant-General of this island.” Cooke seeks redress.
 

   RC (DNA: RG 59, CD, Havana, vol. 1); Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). RC 2 pp.; in a clerk’s hand, signed by Morton; cover marked, “Presented by Wm. Cooke Esqr.”; incorrectly docketed 9 Jan. 1803. Tr in Cooke’s hand, followed by his note: “The Original letter of which the preceeding is an Exact Copy, I delivered personally into the hands of the Honorable James Madison on the 6th. day of April 1803 … & was received most politely.” See Cooke to JM, 27 Nov. 1801 and 2 Jan. 1802.


   A full transcription of this document has been added to the digital edition.
